MEDINA, Circuit Judge
(concurring)
Th g Court has told us that i. lie our! ciiivi wum o Llevo buiu. uo although the word is sometimes used with broader meanings, “interest” as used jn internal Revenue Code implies a consensual transaction calling for compensation for the loan of money or for forbearance to collect amounts due, and that authorities using the word in a different context to describe damages for the detention of money or property are “irrelevant.” Deputy v. du Pont, 308 U. S. 488, 498, 60 S.Ct. 363, 84 L.Ed. 416; Old Colony R. Co. v. Commissioner, 284 U.S. 552, 560, 52 S.Ct. 211, 76 L.Ed. 484. Kieselbach v. Commissioner, 317 U.S. 399, 63 S.Ct. 303, 87 L.Ed. 858, held nothing to the contrary; in fact, the court *900pointed out that, “the question here is not whether these sums are interest.” 317 U.S. at page 405, 63 S.Ct. at page 306.
In addition, the applicable regulation defines “interest” as “any amounts in-cludible in gross income, received for the use of money loaned * * *.” Reg. Ill, Sec. 29.502-1. See also 7 Mertens, Law of Federal Income Taxation Sec. 40.07. There was no loan in the case at bar.
TT T i. i ,, rn „ Hence, I would also reverse the Tax „ ,, , , ... ,, , ,, „ . Courts determination that the payment denominated “interest” by the City is “interest” within the meaning of the q ^